Citation Nr: 1532850	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disorder.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to January 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board notes that, during the course of the appeal, the Veteran moved from New York to Florida.  The RO in St. Petersburg certified this case to the Board on appeal.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

Shortly after that hearing, the Veteran's representative submitted VA medical records dated from January 2014 through April 2015.  The Veteran and her representative have not submitted a waiver of the RO's initial consideration of that evidence; however, to the extent that this new evidence is relevant to the claims on appeal, the Agency of Original Jurisdiction (AOJ) will have the opportunity upon remand to consider any records received since the January 2014 SSOC.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The underlying merits of the claims for service connection for a low back disorder, a left shoulder disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied the Veteran's claims for service connection for a low back disorder, a left shoulder disorder, and a left knee disorder.  The Veteran was notified of that decision and of her appellate rights. She submitted a notice of disagreement with the decision, and a statement of the case was issued in March 2008; however, she did not file a substantive appeal.

2.  The evidence received since the May 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claims a low back disorder, a left shoulder disorder, and a left knee disorder.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied service connection for a low back disorder, a left shoulder disorder, and a left knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2006).  

2.  The evidence received since the May 2007 rating decision is new and material, and the claims for service connection for a low back disorder, a left shoulder disorder, and a left knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2007 rating decision, the RO previously considered and denied the Veteran's claims for service connection for a low back disorder, a left shoulder disorder, and a left knee disorder.  The Veteran was notified of that decision and of her appellate rights.  She submitted a notice of disagreement with that denial, and a statement of the case was issued in March 2008; however, the Veteran did not file a timely substantive appeal.  Therefore, the May 2007 rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 20.1103.

In October 2009, the Veteran filed an application to reopen her claims for service connection for a low back disorder, a left shoulder disorder, and a left knee disorder.  The RO denied that claim in the February 2010 rating decision on appeal, citing a lack of new and material evidence sufficient to reopen the claims.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for these claims to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

At the time of the May 2007 rating decision, the evidence of record included the Veteran's service treatment records, lay statements made in her November 2006 claim, VA treatment records, and an April 2007 VA spine examination.  The service treatment records document treatment for low back pain in February 1986, August 1986, and October 1986, but they are negative for any complaints, treatment, or diagnosis of any left shoulder or left knee disorders or injuries.  In her November 2006 claim, the Veteran reported in-service sports injuries, as well as treatment shortly following service in Kansas and Tennessee.  The VA treatment records included January 2005 MRIs showing a medial meniscal tear, a free edge injury of the lateral meniscal, tricompartmental chondromalacia, a popliteal cyst of the left knee, and degenerative disease of the lumbar spine.  The April 2007 VA spine examiner diagnosed her with degenerative disc disease, but opined that the Veteran's current disorder was most likely not related to her fall in service.

In the May 2007 rating decision, the RO denied the claims for service connection for a left shoulder disorder and a left knee disorder because there was no evidence of any relevant treatment or injury in service and there was nexus between the Veteran's current disorders and her military service.  The RO did acknowledge the Veteran's complaints of low back pain in service, but denied the claim for service connection for a low back disorder because there was no permanent residual or chronic disability.  The RO concluded that the low back disorder did not manifest in service or within one year thereafter, and there was no nexus between her current disorder and her military service based on the April 2007 VA examination.

Since the May 2007 rating decision, the Veteran has testified that the 1986 fall documented in her service treatment records caused an injury to her left knee and left shoulder as well as her low back.  In addition, an October 2008 left shoulder MRI showed supraspinatus tendinosis and subacromial subdeltoid bursitis.  Moreover, in a March 2012 statement, a VA physician indicated that the Veteran's low back, left shoulder, and left knee disorders "may have started as early as her fall in 1986."  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a low back disorder, a left shoulder disorder, and a left knee disorder.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left shoulder disorder is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened, and to this extent only, the appeal is granted.


REMAND

During the May 2015 hearing, the Veteran testified that she had received private treatment at the Gary Community Hospital near Fort Riley, Kansas, as well as at a second private hospital near Fort Campbell, Kentucky, immediately following service in 1990 or 1991.  The evidence does not include any medical records from either facility.  In addition, the Veteran indicated that she had received treatment at the Key West VA Outpatient Clinic (OPC) beginning in 1999.  There are treatment records from the Key West OPC in Virtual VA; however, these records only date back to February 2001.  Therefore, a remand is needed to obtain these outstanding records.

The Board also notes that the Veteran has not been afforded a VA examination in connection with her current claims.  As discussed above, the Veteran has testified that she injured her back, left shoulder, and left knee during a fall in 1986.  The evidence of record also shows current diagnoses pertaining to her lumbar spine, left shoulder, and left knee, and the March 2012 statement from a VA physician indicates that these disorders may be related to her military service.  However, the March 2012 statement does not include a rationale for its conclusion.  Therefore, the Board finds that a VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for her low back, left shoulder, and left knee.  This request should include Gary Community Hospital near Fort Riley and the hospital near Fort Campbell.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.  This request should specifically include any records from the Key West OPC for treatment from 1999 through 2001 and any records from the Miami VAMC for treatment since April 2015.

2.  After obtaining completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any low back, left shoulder, and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA and private treatment records, the March 2012 statement from a VA physician, and lay statements.

The Veteran's service treatment records show treatment for low back pain in February 1986, August 1986, and October 1986.  The Veteran has also testified that the fall in service leading to her back pain caused additional injuries to her left shoulder and left knee.  The service treatment records do not document any complaints, treatment, or diagnosis pertaining to her left shoulder or left knee.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, any observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to her military service, to include her symptomatology therein.  

The examiner should also state whether it is at least as likely as not that the Veteran has a left shoulder disorder that is causally or etiologically related to her service.  

The examiner should further state whether it is at least as likely as not that the Veteran has a left knee disorder that is causally or etiologically related to her service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The AOJ should also conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


